     Case 20-01063      Doc 22       Filed 06/29/20 Entered 06/29/20 13:30:17        Desc Main
                                      Document     Page 1 of 10



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                    EASTERN DIVISION

                                                       )
 In re:                                                )
                                                       )   Chapter 7
 BARRY WISNER CHAPIN                                   )   Case No. 20-10324 JEB
                                                       )
                           Debtor.                     )
                                                       )
                                                      )
OCEAN CITY LOFTS CONDOMINIUM                          )
ASSOCIATION, INC.,                                    )
                                                      )
                        Plaintiff,                    )    Adversary Proceeding No. 20-01063
v.                                                    )
                                                      )
BARRY CHAPIN AND THE UNITED STATES                    )
OF AMERICA                                            )
                                                      )
                        Defendants.                   )
                                                      )

             STATEMENT OF CHAPTER 7 TRUSTEE IN RESPONSE TO
     UNITED STATES OF AMERICA’S MOTION TO VACATE CLERK’S ENTRY OF
                        DEFAULT AND JUDGMENT

          Harold B. Murphy, Chapter 7 Trustee of the bankruptcy estate (the “Estate”) of the

above-captioned debtor (the “Debtor”) hereby submits this statement in response to certain

issues raised in United States of America’s Motion to Vacate Clerk’s Entry of Default and

Judgment, and Withdrawal of Its Motion for Disbursement of Surplus Funds [Doc. 4] (“USA’s

Motion to Vacate”).

                                           BACKGROUND

          1.     On or about March 15, 2019, Ocean City Lofts Condominium Association, Inc.

(“Ocean City”) filed a Complaint in the Circuit Court of the Fifteenth Judicial Circuit in and for
    Case 20-01063        Doc 22    Filed 06/29/20 Entered 06/29/20 13:30:17              Desc Main
                                    Document     Page 2 of 10



Palm Beach County, Florida captioned Ocean City Lofts Condominium Association, Inc. v. Barry

Chapin and the United States of America, C.A. No. 2019-003451 (the “Action”).1

        2.        In the Action, Ocean City sought, among other things, a determination of the

validity of its lien for condominium association fees, the priority of its lien vis-à-vis tax liens of

the United States, and a judgment of foreclosure permitting it to foreclose upon the real property

owned by the Debtor, located at Unit 210E of Ocean City Lofts Condominium, 185 NE 4 th Ave.,

Delray Beach, Florida (the “Property”).

        3.        Ocean City named the United States as a party in the Action. Ocean City served

process upon the local United States Attorney’s office on March 21, 2019, but did not serve the

United States Attorney General. [Doc. 1, p. 27].

        4.        On May 28, 2019, the Florida state court entered an entry of default against the

United States [Doc. 1, p. 31].

        5.        On November 1, 2019, the state court entered a Final Summary Judgment of

Foreclosure including Judgment for Attorneys Fees and Costs [Doc. 1, p. 63] (“Summary

Judgment of Foreclosure”), which, among other things, determined that Ocean City’s claim

was superior to any claim of the United States (¶ 3), and ordered the public sale of the Property

in accordance with 45.031, Fla. Stat., if Ocean City’s schedule of outstanding fees and costs were

not paid (¶ 4).

        6.        On January 14, 2020, the Property was offered for public sale, and a Certificate of

Sale was issued to the winning bidder, 104 Andover Court LLC, for a sale price of $121,600




1
 Copies of the Summons, the Complaint, and all other process, pleadings and orders in the
Action were attached as Exhibit A to the Trustee’s Notice of Removal [Doc. 1].
                                                   2
    Case 20-01063     Doc 22      Filed 06/29/20 Entered 06/29/20 13:30:17             Desc Main
                                   Document     Page 3 of 10



(“Foreclosure Sale”). [Doc. 1, p. 144]. It appears that the Property was sold subject to a

mortgage in favor of Synovus Bank, of approximately $160,626.01. 2

        7.     On February 4, 2020, the Debtor filed a voluntary petition under Chapter 7 of title

11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et. seq.

        8.     On March 10, 2020, the Clerk’s office issued a Certificate of Disbursement,

reflecting surplus funds from the Foreclosure Sale of $114,235.48 as of January 14, 2020. [Doc.

1, p. 198].

        9.     Ocean City has collected not less than $19,136.70 in fees and costs, although

almost half of this amount was collected from a forfeited deposit from a putative purchaser

whose purchase fell through, and is now claiming additional amounts, including attorney’s fees.

[Bankruptcy Case, Doc. 147, p. 4].

        10.    The Debtor objected to the sale confirmation, arguing that (1) Ocean City’s lien

was satisfied from the forfeited deposit that Ocean City collected from the failed initial sale, (2)

he attempted to redeem the property on the day of the sale and his redemption payment reached

the plaintiff by wire transfer only several minutes after the deadline, and (3) the foreclosure sale

price was disproportionate to the value of the property. [Doc. 1, p. 164-68].

        11.    The state court rejected these contentions, and the Debtor filed an appeal to

District Court of Appeal of the State of Florida, Fourth District, which was stayed due to the

bankruptcy case.

        12.    The Trustee removed the Action to this Court [Doc 1], and has filed a motion for

the Trustee to be substituted for the Debtor as Defendant [Doc. 6].



2
 Synovus Bank, as successor by merger with Florida Community Bank, N.A. (the original
Mortgage holder), was the holder of the mortgage at the time of the sale. On March 14, 2020,
Synovus Bank assigned the mortgage to RH Fund XX, LLC
                                                  3
    Case 20-01063         Doc 22    Filed 06/29/20 Entered 06/29/20 13:30:17            Desc Main
                                     Document     Page 4 of 10



          13.      The Trustee has also filed a separate Adversary Proceeding Complaint [1:20-ap-

01050; Doc. 1], pursuant to the equitable doctrine of marshalling, seeking to compel the United

States and the Massachusetts Department of Revenue to marshal by enforcing their respective

liens against the Debtor’s real property in Massachusetts, so as to maximize the value of the

Estate’s interest in the Debtor’s remaining real properties.

          14.      The USA’s Motion to Vacate raises issues that will impact the administration of

the Estate, particularly with respect to the disposition of the Property. 3

                                             ARGUMENT

     I.         The Foreclosure Sale should be unwound because the Florida state court’s entry of
                default against the United States and Summary Judgment of Foreclosure were void
                due to Ocean City’s failure to comply with 28 U.S.C. 2410(b).

          “It is well established that the United States cannot be sued without its consent.”

Scottsdale Ins. Co. v. English Furniture Indus., No. IP 97-1380-C-T/G, 1997 U.S. Dist. LEXIS

23082, at *8 (S.D. Ind. Oct. 17, 1997). Under 28 U.S.C. § 2410, Congress provides for the

waiver of the government’s sovereign immunity in civil actions in which the government has or

claims a mortgage or lien on real property (§ 2410(a)), but “this waiver does not apply unless a

party strictly complies with the notice provision of the statute.” Aquisto v. United States, No.

1:08-CV-2184, 2010 U.S. Dist. LEXIS 72742, at *2 (M.D. Pa. July 20, 2010).

          The specific procedural requirements for joining the United States as a party, including

service of process upon the United States, are set forth in 28 U.S.C. § 2410(b). This Section

requires “service of process upon the United States Attorney for the district in which the state

court action is brought, and sending copies of the process and complaint by certified or registered



3
  The Trustee intends to file a separate Adversary Proceeding Complaint, seeking affirmative
relief including the unwinding of the Foreclosure Sale and a determination of the lien priorities
concerning the Property, which should be consolidated with this proceeding.
                                                    4
    Case 20-01063       Doc 22     Filed 06/29/20 Entered 06/29/20 13:30:17           Desc Main
                                    Document     Page 5 of 10



mail to the U.S. Attorney General in Washington, D.C.” Scottsdale, 1997 U.S. Dist. LEXIS

23082, at *8 (emphasis added); 28 U.S.C. § 2410(b). 4 Section 2410(b) further grants the United

States 60 days to answer after proper service. 28 U.S.C. § 2410(b).

          Here, although Ocean City served the local United States Attorney’s office, it did not

enact service upon the Attorney General, as required by Section 2410(b). See USA’s Motion to

Vacate (p. 2); see also [Doc. 1, p. 27]. Strict compliance is necessary. Scottsdale, 1997 U.S. Dist.

LEXIS 23082, at *8. Partial compliance is insufficient, even if the United States had actual

notice.

          In United States v. Rockland Tr. Co., 860 F. Supp. 895, 897 n.3 (D. Mass. 1994), the

defendant failed to send copies of the process and complaint by registered or certified mail to the

Attorney General and failed to serve the United States Attorney for the District of Massachusetts.

The defendant asserted that the United States had “actual knowledge” because the Attorney

General and the IRS were served with a copy of the summons and complaint in interpleader by a

special process server. Id. The Massachusetts District Court rejected the argument that actual

knowledge could substitute for strict compliance, stating: “§ 2410 does not recognize mere

constructive or even actual knowledge of pending actions but rather, recognizing the potential for

disputes regarding service on a diffuse bureaucratic institution, requires the careful observation

of certain formalities.” Id.

          In Pagosa Lakes Prop. Owners Ass’n v. Lee, No. 17-cv-02802-RBJ, 2018 U.S. Dist.

LEXIS 186000 (D. Colo. October 31, 2018), the Colorado District Court recently presided over a



4
  “28 U.S.C. § 2410 (b) specifically requires service upon both the United States Attorney and
the Attorney General in an action involving liens arising under the internal revenue laws.”
Acquisto v. United States, No. 1:08-CV-2184, 2010 U.S. Dist. LEXIS 73109, at *8-9 (M.D. Pa.
June 30, 2010) (emphasis in original), adopted by Aquisto, 2010 U.S. Dist. LEXIS 72742 (cited
supra).
                                                   5
  Case 20-01063       Doc 22     Filed 06/29/20 Entered 06/29/20 13:30:17             Desc Main
                                  Document     Page 6 of 10



case with facts comparable to those here. In Pagosa, a property owners association (“Pagosa”)

filed a complaint for judicial foreclosure in Colorado state court against an individual owner,

where the Rural Housing Service, U.S. Department of Agriculture (“Housing Service”) had an

interest in the property through a recorded deed of trust. Id. at *1. Pagosa also sued the Housing

Service; however, it failed to strictly comply with 28 U.S.C. § 2410(b) because it only “delivered

a copy of the complaint and summons at the headquarters of the U.S. Department of Justice in

Washington, D.C.” Id. at *1-2. When the Housing Service did not respond, Pagosa obtained an

entry of default and was subsequently granted a decree of judicial foreclosure by the state court.

Id. at *2. This decree of foreclosure granted default judgment in rem against the Housing

Service; adjudicated Pagosa’s lien as the prior and superior lien on the property and extinguished

the lien of the Housing Service; and ordered the sale of the real property. Id. at *2-3. The county

sheriff then sold the property, purportedly free and clear of any interest of the Housing Service.

Id. at *3. The Housing Service, after removing the state court action to the Colorado District

Court pursuant to 28 U.S.C. §§ 1444 and 2410(a), filed a motion to set aside the state court’s

default judgment and decree of foreclosure. Id.

       The Colorado District Court agreed with the Housing Service, and ordered that both the

state court default judgment and the decree of foreclosure were void because the state court

never acquired personal jurisdiction or subject-matter jurisdiction over the Housing Service due

to “Pagosa’s mistake with service.” Id. at *3-4, 6. The District Court further held that to the

extent that Colorado state law conflicted with 28 U.S.C. § 2410, the latter of which offers greater

protection to liens of the United States, the state law was preempted. Id. at *4-5.

       Similarly here, the Florida state court’s entry of default against the United States and

Summary Judgment of Foreclosure were void for lack of jurisdiction because Ocean City failed



                                                  6
  Case 20-01063         Doc 22     Filed 06/29/20 Entered 06/29/20 13:30:17              Desc Main
                                    Document     Page 7 of 10



to properly serve the Attorney General pursuant to 28 U.S.C. § 2410(b). See Pagosa, 2018 U.S.

Dist. LEXIS 186000; see also Scottsdale, 1997 U.S. Dist. LEXIS 23082, at *8 (“failure to make

service complying with section 2410(b) deprives the court of jurisdiction over an action

involving a lien of the United States.”) (citing cases). Accordingly, the Foreclosure Sale of the

Property as ordered by the void Summary Judgment of Foreclosure (¶ 4) cannot stand.

   II.      The Foreclosure Sale must also be unwound as a fraudulent transfer pursuant to 11
            U.S.C. § 548(a)(1)(B).

         The constructive fraud provision of 11 U.S.C. § 548(a)(2)(A) permits avoidance of

transfers by insolvent debtors if the trustee can establish (1) that the debtor had an interest in

property; (2) that a transfer of that interest occurred within one year of the filing of the

bankruptcy petition; (3) that the debtor was insolvent at the time of the transfer or became

insolvent as a result thereof; and (4) that the debtor received less than a reasonably equivalent

value in exchange for such transfer. Section 548 applies to any “transfer,” which includes

“foreclosure of the debtor’s equity of redemption.” Bfp v. Resolution Tr. Corp., 511 U.S. 531,

535 (1994).

         Here, with respect to the first three factors, there can be no legitimate dispute that the

Debtor had an interest in the Property; the Foreclosure Sale occurred within a year of the

Debtor’s Chapter 7 petition; and that the Debtor was insolvent at the time of the sale.

         With respect to the fourth factor, in Bfp v. Resolution Tr. Corp., the U.S. Supreme Court

concluded that “reasonably equivalent value” for a foreclosed property is the price in fact

received at the foreclosure sale, “so long as all the requirements of the State’s foreclosure law

have been complied with.” 511 U.S. at 545. The Court expressly held that § 548(a)(2) will

“continue to be an exclusive means of invalidating some foreclosure sales,” and:




                                                   7
    Case 20-01063         Doc 22     Filed 06/29/20 Entered 06/29/20 13:30:17             Desc Main
                                      Document     Page 8 of 10



            Any irregularity in the conduct of the sale that would permit judicial invalidation
            of the sale under applicable state law deprives the sale price of its conclusive
            force under § 548(a)(2)(A), and the transfer may be avoided if the price received
            was not reasonably equivalent to the property’s actual value at the time of the sale
            (which we think would be the price that would have been received if the
            foreclosure sale had proceeded according to law).

Id. at 545-46.

            Here, 718.116(6)(a), Fla. Stat., provides that a condominium “association may bring an

action in its name to foreclose a lien for assessments in the manner a mortgage of real property is

foreclosed.” The judicial sales procedure, set forth in 45.031, Fla. Stat., requires an “order or

final judgment” directing the clerk to sell the property at public sale. 45.031(1)(a). As discussed

supra, the Florida state court’s entry of default against the United States and Summary Judgment

of Foreclosure were void for lack of jurisdiction; therefore, the judicial sales procedure was not

followed.5 Ocean City’s failure to properly serve the United States pursuant to 28 U.S.C. § 2410,

which would have given the United States 60 days to answer and an opportunity to contest the

foreclosure and lien priorities, led to a rushed sale for substantially less than the Property’s actual

value.

            The circumstances of the Foreclosure Sale qualify as “any irregularity” warranting

judicial invalidation of the sale. Bfp, 511 U.S. at 545-46. As such, the Foreclosure Sale is

avoidable pursuant to 11 U.S.C. § 548(a)(2)(A).

     III.      The Trustee is entitled to conduct a private sale of the Property pursuant to 11 U.S.C.
               §363(b)(1) to yield maximum value for the Estate and its creditors.

            The Bankruptcy Code provides that a trustee or debtor-in-possession “after notice and a

hearing, may use, sell, or lease other than in the ordinary course of business, property of the



5
  The requirements of 28 U.S.C. § 2410 would preempt Florida state law to the extent that the
state law is inconsistent and offers less protection to liens of the United States. See Pagosa, 2018
U.S. Dist. LEXIS 186000, at *4-5, supra.
                                                     8
  Case 20-01063         Doc 22    Filed 06/29/20 Entered 06/29/20 13:30:17             Desc Main
                                   Document     Page 9 of 10



estate.” 11 U.S.C. § 363(b)(1). Bankruptcy courts have approved the disposition of debtors’

assets pursuant to Section 363(b) where the transactions represent the exercise of reasonable

business judgment. See In re Martin, 91 F.3d 389, 396 (3d Cir. 1996); In re Lionel Corp., 722

F.2d 1063, 1070 (2d Cir. 1983). In the bankruptcy case, this Court already approved a prior

motion by the Trustee to conduct a private sale of another property of the Debtor also located in

Delray Beach, Florida pursuant to Section 363. [Doc. 122, Order; Doc. 64, Motion by Trustee].

        Provided that the Court unwinds the Foreclosure Sale for the reasons stated supra, the

Trustee has concluded in his business judgment that it is in the best interests of the Estate and its

creditors for the Trustee to conduct a private sale of the Property through a competent Florida

broker. Although the Trustee has not yet fully investigated the market conditions for sale of the

Property, his preliminary communications with knowledgeable brokers lead him to expect that a

private sale similar to the sale of the Debtor’s other Delray Beach property will generate

proceeds that greatly exceed those obtained through the Foreclosure Sale. One knowledgeable

local broker consulted by the Trustee estimated that the Property would sell for at least $500,000.

See also Declaration of Barry Chapin [Doc. 1, p. 189-90] (testifying that the Property is worth

$475,000 - $500,000, based on offers received from potential buyers).

        If the Court unwinds the Foreclosure Sale, the Trustee intends to conduct further

investigation and actively market the Property through a broker, before moving for an order

authorizing the sale of the Property. Following such private sale, the Trustee intends to hold the

proceeds subject to a determination by the Court on the Trustee’s marshalling action before

further distribution.




                                                  9
 Case 20-01063        Doc 22   Filed 06/29/20 Entered 06/29/20 13:30:17       Desc Main
                               Document      Page 10 of 10



                                         Respectfully submitted,

                                         HAROLD B. MURPHY
                                         Chapter 7 Trustee of Barry Chapin,
                                         By his attorney,

                                         /s/ Shawn Lu
                                         Kathleen R. Cruickshank (BBO #550675)
                                         Shawn Lu (BBO #679755)
                                         Murphy & King P.C.
                                         One Beacon Street
                                         Boston, MA 02108-3107
                                         Telephone: (617) 423-0400
                                         KCruickshank@murphyking.com
Date: June 29, 2020                      SLu@murphyking.com




                                           10
